Hardin, P. J.:
We think the evidence was sufficient to require the court to submit to the jury the question whether the defendants were acting in concert in seizing the property of the plaintiff and removing the same from his rooms. The evidence tended strongly to indicate a' concert of action between the two, defendants, and we think sufficient evidence was given to warrant the jury in finding that the acts of Dulmage were authorized by the defendant Purdy, and that the defendant Purdy subsequently, after learning of the acts of the defendant Dulmage, approved and ratified the same.
When the question was raised -as to his residence there was a conflict of evidence sufficient to make a question of fact for the jury to determine whether or not he resided in the county of Erie at the time of the commencement of the action.
We think the exceptions present error, and that the nonsuit should be set aside.
All concurred.
Judgment and order reversed and a new trial ordered, with costs to the appellant to abide the event.